           Case 8-19-76260-ast                                Doc 80              Filed 09/27/19                      Entered 09/27/19 16:02:51



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com




                                                                                      Via ECF Filing


September 27, 2019


Honorable Alan S. Trust
Courtroom 960
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:        Absolut Facilities Management, LLC, et al.

Dear Honorable Sir:

The Debtors have uploaded orders granting the following motions:

      1.      Emergency Motion for Continuation of Utility Service and Approval of Adequate
Assurance of Payment to Utility Company Under Section 366(b) [Dkt No. 5];

       2.                   Motion to Extend Deadline to File Schedules or Provide Required Information
[Dkt No. 6];

       3.      Motion to Authorize/Direct Debtors to File Under Seal Separate Schedule F,
Matrix and Other Documents Containing Patient Information, (II) to Authorize Certain
Procedures to Maintain the Confidentiality of Patient Information (III) to Modify Notice to
Patients, And (IV) For Relief From Required Form of Mailing Matrix [Dkt No. 8];

       4.      Motion to Authorize/Direct Entry of Interim and Final Orders (I) Authorizing the
Debtors to (A) Continue Insurance Coverage Entered into Prepetition, (B) Pay and Satisfy
Prepetition Obligations Related Thereto, Including Broker Fees and Premium Financing
Obligations; and (II) Granting Related Relief [Dkt No. 12]; and

       5.      Emergency Motion to Authorize/Direct Interim and Final Orders (I) Authorizing,
But Not Directing, Debtors to (A) Pay and Honor Prepetition Employee Obligations, and (B)
Maintain and Continue Certain Compensation and Benefit Programs Postpetition; and (II)
Granting Related Relief [Dkt No. 13].

The Office of the United States Trustee has consented to the entry of each of the above orders.

Debtors uploaded a revised version of the interim employee wage order that has been
consented. A redline of this order compared to the version previously uploaded is attached
hereto.
Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                  18193360.2
                                                                                                                                                                233620-10001
      Case 8-19-76260-ast       Doc 80    Filed 09/27/19     Entered 09/27/19 16:02:51



                                                                               Honorable Alan S. Trust
                                                                                  September 27, 2019
                                                                                               Page 2




A slightly revised version of the proposed interim order authorizing post-petition financing and
use of cash collateral was uploaded today. A redline of that order compared with the version
previously uploaded is attached hereto. This order has been consented to by, ABS DIP, LLC,
and Capital Finance, LLC. The Arba Group has not consented to this form of order. We believe
that this is acceptable to the Office of the United States Trustee but we have not heard back
from them.

Respectfully submitted,




Schuyler G. Carroll
Partner




                                                                                          18193360.2
                                                                                        233620-10001
         Case 8-19-76260-ast          Doc 80     Filed 09/27/19        Entered 09/27/19 16:02:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260-ast
                                                        )      Case No. 19-76263-ast
In re:                                                  )      Case No. 19-76267-ast
                                                        )      Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269-ast
                                                        )      Case No. 19-76270-ast
                          Debtors.1                     )      Case No. 19-76271-ast
                                                        )      Case No. 19-76272-ast
                                                        )
                                                        )      (Jointly Administered)
                                                        )

      INTERIM ORDER UNDER 11 U.S.C. §§ 105(a) AND 366 (I) PROHIBITING
    UTILITY COMPANIES FROM ALTERING OR DISCONTINUING SERVICE ON
        ACCOUNT OF PREPETITION INVOICES, (II) APPROVING DEPOSIT
            ACCOUNT AS ADEQUATE ASSURANCE OF PAYMENT, AND
         (III) ESTABLISHING PROCEDURE FOR RESOLVING REQUESTS
     BY UTILITY COMPANIES FOR ADDITIONAL ASSURANCE OF PAYMENT

           On September 12 and 18, 2019, the Court conducted hearings to consider the Debtors’

Emergency Motion for an Order under 11 U.S.C. §§ 105(a) and 366 (I) Prohibiting Utility

Companies from Altering or Discontinuing Service on Account of Prepetition Invoices, (II)

Approving Deposit Account as Adequate Assurance of Payment, and (II) Establishing Procedures

for Resolving Requests by Utility Companies for Additional Adequate Assurance of Payment (the

“Utilities Motion”), filed by the above-captioned debtors and debtors-in-possession (the

“Debtors”). The Court finds that: (i) it has jurisdiction over the matters raised in the Utilities



           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



18178319
       Case 8-19-76260-ast                 Doc 80       Filed 09/27/19         Entered 09/27/19 16:02:51




Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); (iii) venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; (iv)

the relief requested in the Utilities Motion is in the best interests of the Debtors, their estates, and

their creditors; (v) proper and adequate notice of the Utilities Motion has been given and no other

or further notice is necessary; and (vi) upon the record herein after due deliberation thereon, good

and sufficient cause exists for the granting of the relief as set forth herein.

Therefore, IT IS HEREBY ORDERED THAT

           1.            The Utilities Motion is GRANTED on an interim basis.

           2.            The Debtors are authorized to pay the Utility Companies in the ordinary course,

including payment of the most recent invoice received from the Utility Companies, even if a

portion of the period covered by the invoice is for the pre-Petition Date period.

           3.            Except in accordance with the procedures set forth below, absent further order of

the Court, each Utility Company2 is prohibited from (a) altering, refusing, or discontinuing service

to, or discriminating against the Debtors solely on the basis of the commencement of the Chapter

11 Cases or on account of any unpaid invoice for services provided before the Petition Date; or (b)

requiring the payment of a deposit or other security in connection with the Utility Companies’

continued provision of Utility Services, other than the establishment of the Utility Deposit

Account.

           4.            The Debtors are authorized and directed to establish the Utility Deposit Account

and shall earmark $48,989 to be set aside as the Utility Deposit Account for the purpose of

providing each Utility Company adequate assurance of payment for postpetition Utility Services

provided to the Debtors. The Debtors shall maintain the Utility Deposit Account with a minimum


           2
               Capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in the Utilities
Motion.


18178319                                                       2
       Case 8-19-76260-ast      Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




balance equal to 50% of the Debtors’ estimated monthly cost of Utility Services, which the Debtors

may adjust to account for the termination of Utility Services by the Debtors or other arrangements

with respect to adequate assurance of payment reached with any Utility Company. For the

avoidance of doubt, the Utility Deposit Account may be maintained in an existing bank account

of the Debtors and need not be maintained in a separate bank account.

           5.     To the extent the Debtors become delinquent with respect to a Utility Company’s

account, such Utility Company shall file a Delinquency Notice with the Court and serve such

Delinquency Notice on (a) the Debtors, (b) counsel to the Debtors, (c) counsel to the Debtors’

secured lenders, (d) counsel to the official committee of unsecured creditors, if one is appointed,

and (e) the United States Trustee for the Eastern District of New York (each, a “Party in

Interest”). If the Debtors have not cured such delinquency or no Party in Interest has objected to

the Delinquency Notice within ten (10) days of the receipt of the Delinquency Notice, then the

Debtors shall (i) remit to such Utility Company from the Utility Deposit Account the lesser of

(a) the amount allocated in the Adequate Assurance Deposit for such Utility Company’s account

and (b) the amount of postpetition charges claimed as delinquent in the Delinquency Notice; and

(ii) replenish the Utility Deposit Account for the amount remitted to such Utility Company.

           6.     The following procedures are hereby approved:

                (a)    If a Utility Company is not satisfied with the assurance of future payment
                       provided by the Debtors, the Utility Company must file and serve an
                       objection setting forth: (i) the location(s) for which Utility Services are
                       provided; (ii) the account number(s) for such location(s); (iii) the
                       outstanding balance for each account; (iv) the amount of any deposit(s)
                       made by the Debtors prior to the Petition Date; (v) a summary of the
                       Debtors’ payment history in each account; and (vi) any argument as to why
                       the Utility Company has not been provided adequate assurance of payment
                       (an “Objection”).




18178319                                        3
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




                (b)    The Court has scheduled the Final Hearing on _______, 2019 at __.m.
                       (EDT) (the “Hearing Date”) for the purpose of considering any
                       Objections.

                (c)    Any Objection by a Utility Company listed on Exhibit A to the Utilities
                       Motion must be actually received by the Debtors’ counsel, Loeb & Loeb
                       LLP, 345 Park Avenue, New York, New York 10154, Attn: Schuyler G.
                       Carroll, Esq., Daniel B. Besikof, Esq., and Noah Weingarten, Esq., by no
                       later than seven (7) days prior to the Hearing Date. The Debtors may file
                       and serve a reply to any such Objection on or before the date that is two (2)
                       days prior to the Hearing Date.

                (d)    Without further order of the Court, the Debtors may enter into agreements
                       granting additional adequate assurance to a Utility Company whether or not
                       such Utility Company has filed an Objection, if the Debtors in their
                       discretion determine that there is a reasonable basis for providing such
                       additional adequate assurance.

                (e)    If the Debtors discover the existence of a Utility Company not listed on
                       Exhibit A to the Utilities Motion, the Debtors shall, within two (2) business
                       days after discovering the existence of such Utility Company, (i) file a
                       supplement to Exhibit A which supplement shall identify the Utility
                       Company and the amount of the Adequate Assurance Deposit the Debtors
                       propose to issue to such Utility Company; and (b) serve such Utility
                       Company with notice of entry and a copy of the Interim Order.

                (f)    In the event that a Utility Company not listed on Exhibit A to the Utilities
                       Motion objects to the Debtors’ proposal to provide adequate assurance of
                       payment, such Utility Company must file and serve on counsel for the
                       Debtors an Objection within fourteen (14) days after the date upon which it
                       receives notice of entry of the Interim Order. A hearing on such Objection
                       will be set by the Court no sooner than seven (7) days after the date upon
                       which such Objection has been filed. The Debtors may file and serve a
                       reply to any such Objection on or before the date that is two (2) days prior
                       to such hearing date.

                (g)    All Utility Companies will be deemed to have received adequate assurance
                       of payment in accordance with section 366, without the need for an
                       additional deposit or other security, until the Court enters an order to the
                       contrary. Any Utility Company that fails to file a timely Objection shall be
                       deemed to be satisfied that the Utility Deposit Account provides adequate
                       assurance of payment for future services within the meaning of Section
                       366(c)(2).

           7.   In the event that no timely Objections are filed, this Interim Order shall be




18178319                                         4
       Case 8-19-76260-ast         Doc 80    Filed 09/27/19      Entered 09/27/19 16:02:51




deemed a Final Order and immediately effective as a Final Order, without further notice or

hearing on the Utilities Motion.

           8.    The Debtors shall serve this Interim Order upon each of the Utility Companies

listed on Exhibit A to the Utilities Motion, at the addresses listed thereon, by first-class mail,

postage prepaid, promptly within three business days after the entry of this Interim Order.

           9.    The inclusion or exclusion of any entity on or from Exhibit A to the Utilities

Motion or on or from any amended Exhibit A shall not constitute an admission that such entity

is or is not a “utility” within the meaning of section 366. This Interim Order specifically reserves

the Debtors’ right to argue that (a) any of the entities listed on Exhibit A to the Utilities Motion

or any amended Exhibit A is not a “utility” within the meaning of section 366; and (b) any such

entity is compelled by contractual obligation, federal, state or local law, or otherwise, to continue

to furnish services to the Debtors notwithstanding the Debtors’ filing of their Chapter 11 Cases.

           10.   Nothing in this Interim Order or the Utilities Motion shall be deemed to vacate

or modify any other restrictions on the termination of service by a Utility Company as provided

by sections 362 and 365 or other applicable law and nothing herein or in the Utilities Motion

shall constitute postpetition assumption or adoption of any agreement pursuant to section 365.

Nothing in this Interim Order shall be deemed a waiver by the Debtors or any other party of any

right with respect to the assumption or rejection of an executory contract.

           11.   Nothing in this Interim Order shall be deemed a finding of fact that the Debtors’

Utility Deposit Account satisfies section 366(c).

           12.   The Debtors are authorized to pay on a timely basis in accordance with their

prepetition practices all undisputed invoices in respect of postpetition Utility Services rendered

by the Utility Companies to the Debtors as well as the most recent invoice received from the




18178319                                            5
       Case 8-19-76260-ast        Doc 80     Filed 09/27/19    Entered 09/27/19 16:02:51




Utility Companies, even if a portion of the period covered by the invoice is for the pre-Petition

Date period.

           13.   The relief granted herein and any payments to be made pursuant to this Interim

Order are subject to the terms of any orders approving debtor-in-possession financing or use of

cash collateral, including without limitation, the Interim DIP Order, and to the extent that any

inconsistency exists between the terms of such orders and this Interim Order, the terms of such

orders approving debtor-in-possession financing or use of cash collateral shall control.

           14.   A final hearing to consider the Utilities Motion shall be held on October ____,

2019 at ____ _.m. (Eastern Time) and any objections or responses to the Utilities Motion

shall be filed and served so as to be actually received on or prior to October ____, 2019 at

____ _.m. (Eastern Time), and served on the following parties: (a) proposed counsel to the

Debtors, Loeb & Loeb LLP, 345 Park Avenue, New York, New York 10154, Attn: Schuyler G.

Carroll, Esq. (scarroll@loeb.com), Daniel G. Besikof, Esq. (dbesikof@loeb.com), or Noah

Weingarten, Esq. (nweingarten@loeb.com); (b) the U.S. Trustee for the Eastern District of New

York, Alfonse D’Amato Federal Courthouse, 560 Federal Plaza, Central Islip, New York 11722-

4456 (Attn: Christine H. Black, Esq.), Christine.H.Black@usdoj.gov; and, if applicable, (c)

counsel to any statutory committees appointed in these Chapter 11 Cases.

           15.   To the extent applicable, the requirements of Bankruptcy Rule 6004(a) are

waived.

           16.   Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Interim

Order shall be effective and enforceable immediately upon entry hereof.

           17.   This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Interim Order.




18178319                                          6
         Case 8-19-76260-ast           Doc 80      Filed 09/27/19         Entered 09/27/19 16:02:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )      Chapter 11
                                                          )
                                                          )      Case No. 19-76260-ast
                                                          )      Case No. 19-76263-ast
In re:                                                    )      Case No. 19-76267-ast
                                                          )      Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )      Case No. 19-76269-ast
                                                          )      Case No. 19-76270-ast
                           Debtors.1                      )      Case No. 19-76271-ast
                                                          )      Case No. 19-76272-ast
                                                          )
                                                          )      (Jointly Administered)
                                                          )

     ORDER EXTENDING TIME FOR DEBTORS TO FILE THEIR SCHEDULES
    OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

           Upon consideration of the motion (the “Motion for Extension of Deadline”)2 of the

above-captioned debtors and debtors-in-possession (the “Debtors”) for entry of an order, pursuant

to Bankruptcy Rules 1007(a)(5), 1007(c), and 9006(b), granting each Debtor an extension of time

to file its Schedules and Statements; the Court having reviewed the Motion for Extension of

Deadline and the First-Day Declaration; and the Court having determined that the relief requested

in the Motion for Extension of Deadline is in the best interests of the Debtors, their estates, their

creditors, and other parties-in-interest; and the Court having jurisdiction to consider the Motion

for Extension of Deadline and the relief requested therein in accordance with 28 U.S.C. §§ 157




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
           2
          All capitalized terms not defined herein are given the meaning assigned to them in the Motion for Extension
of Deadline.


18178285                                                 1
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




and 1334; and venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and it

appearing that proper and adequate notice of the Motion for Extension of Deadline has been given

and that no other or further notice is necessary; and upon the record herein; and after due

deliberation thereon; and good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

           1.     The Motion for Extension of Deadline is GRANTED as set forth herein. All

objections to the relief sought in the Motion for Extension of Deadline that have not been

withdrawn or resolved are hereby overruled.

           2.     Each of the Debtors are granted an extension of time up to October 16, 2019 at

10:00 a.m. to file their Schedules and Statements, without prejudice to the Debtors’ right to seek a

further extension of this time period by the filing of a motion on appropriate notice.

           3.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.




18178285                                         2
         Case 8-19-76260-ast             Doc 80      Filed 09/27/19       Entered 09/27/19 16:02:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                            )     Chapter 11
                                                            )
                                                            )     Case No. 19-76260-ast
                                                            )     Case No. 19-76263-ast
In re:                                                      )     Case No. 19-76267-ast
                                                            )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                  )     Case No. 19-76269-ast
                                                            )     Case No. 19-76270-ast
                             Debtors.1                      )     Case No. 19-76271-ast
                                                            )     Case No. 19-76272-ast
                                                            )
                                                            )     (Jointly Administered)
                                                            )

              ORDER GRANTING DEBTORS’ EMERGENCY MOTION (I) FOR
         AUTHORITY TO FILE UNDER SEAL SEPARATE SCHEDULE F, MATRIX,
          AND OTHER DOCUMENTS CONTAINING PATIENT INFORMATION,
            (II) TO AUTHORIZE CERTAIN PROCEDURES TO MAINTAIN THE
           CONFIDENTIALITY OF PATIENT INFORMATION, (III) TO MODIFY
         NOTICE TO PATIENTS, AND (IV) FOR RELIEF FROM REQUIRED FORM
              OF MAILING MATRIX WITH REGARD TO SEPARATE MATRIX

           On September 12 and 18, 2019, the Court conducted hearings to consider the Debtors’

Emergency Motion (I) for Authority to File Under Seal Separate Schedule F, Matrix, and Other

Documents Containing Patient Information, (II) to Authorize Certain Procedures to Maintain the

Confidentiality of Patient Information, (III) to Modify Notice to Patients, and (IV) for Relief from

Required Form of Mailing Matrix with Regard to Separate Matrix (the “Patient Procedures

Motion”),2 filed by the above-captioned debtors (the “Debtors”). The Court finds that: (i) it has



          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
           2
               Capitalized terms not defined herein are given the meaning ascribed to them in the Patient Procedures
Motion.


18178345
       Case 8-19-76260-ast         Doc 80     Filed 09/27/19      Entered 09/27/19 16:02:51




jurisdiction over the matters raised in the Patient Procedures Motion pursuant to 28 U.S.C. §§ 157

and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) venue being proper

in this district pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Patient

Procedures Motion is in the best interests of the Debtors, their estates, and their creditors; (v)

proper and adequate notice of the Patient Procedures Motion has been given and no other or further

notice is necessary; and (vi) upon the record herein after due deliberation thereon, good and

sufficient cause exists for the granting of the relief as set forth herein.

Therefore, IT IS HEREBY ORDERED THAT

           1.   The Patient Procedures Motion is GRANTED.

           2.   The Debtors are authorized to file each a separate Supplemental Schedule F and

Patient Matrix, which shall list all Patients going back to at least March 10, 2017, as well as all

other documents containing Patient information, under seal. Notwithstanding the foregoing, the

Debtors may elect not to file under seal any references in any of their schedules, statements of

financial affairs or other filings any reference to litigations commenced by or against Patients,

since the existence of and parties to such litigations are already in the public domain, and such

disclosure shall be consistent with and not violate HIPAA.

           3.   The Clerk of the Court shall accept each separate Supplemental Schedule F and

Patient Matrix, as well as any other document referencing Patient information, for filing and shall

file such documents under seal.

           4.   The Debtors shall omit any reference to the names of Patients from the publicly

filed matrix of creditors and any certificate of service not filed under seal.

           5.   The Debtors shall make an un-redacted copy of the Supplemental Schedule F, the

Patient Matrix, and any other document filed under seal containing Patient information available




18178345                                            2
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19      Entered 09/27/19 16:02:51




to (a) the Court, the United States Trustee, and any Patient Care Ombudsman appointed in these

Chapter 11 Cases under 11 U.S.C. § 333 upon request; and (b) any other party in interest only

after this Court has entered an order, after notice and a hearing, authorizing the Debtors to do so,

and such disclosure shall be consistent with and not violate HIPAA.

           6.   Each separate Patient Matrix, Supplemental Schedule F, and other document filed

under seal pursuant hereto shall be kept confidential indefinitely and shall not be deemed unsealed

60 days after the final disposition of the bankruptcy proceedings.

           7.   All Patients with known or suspected claims against the Debtors shall be included

in a Supplemental Schedule F and shall receive the notices provided to other general unsecured

creditors in the Chapter 11 Cases.

           8.   The notice to Patients substantially in the form attached as Exhibit A to the Patient

Procedures Motion shall be (a) published in the Buffalo News and Orchard Park Sun twice as soon

as practicable after entry of this Order and (b) posted in the reception area located in the main

entrance of each of the Debtors’ facilities, reasonably calculated to provide notice to the Debtors’

Patients currently residing at the Debtors’ facilities and shall be deemed effective, adequate, and

sufficient notice to all Patients, other than Patients included on a Supplemental Schedule F, and

reasonably calculated under the circumstances to apprise those parties of the filing of the Debtors’

Chapter 11 Cases and the deadline by which proofs of claim must be filed in these cases, and no

further notices and/or pleadings are required to be given to such Patients in these cases unless any

such Patient requests further notices and/or pleadings or such timely files a proof of claim.

           9.   The Debtors are not required to file the Patient Matrix in the format required by the

Local Rules for the filing of creditor matrices. The Patient Matrix may be submitted in a format

that can be readily created from the Debtors’ existing records.




18178345                                          3
       Case 8-19-76260-ast         Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




           10.   The terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order.

           11.   This Court shall retain exclusive jurisdiction to hear and decide any and all disputes

related to or arising from the implementation, interpretation or enforcement of this Order.




18178345                                           4
         Case 8-19-76260-ast              Doc 80       Filed 09/27/19        Entered 09/27/19 16:02:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                             )      Chapter 11
                                                             )
                                                             )      Case No. 19-76260-ast
                                                             )      Case No. 19-76263-ast
In re:                                                       )      Case No. 19-76267-ast
                                                             )      Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                   )      Case No. 19-76269-ast
                                                             )      Case No. 19-76270-ast
                              Debtors.1                      )      Case No. 19-76271-ast
                                                             )      Case No. 19-76272-ast
                                                             )
                                                             )      (Jointly Administered)
                                                             )

               INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO
      (A) CONTINUE INSURANCE COVERAGE ENTERED INTO PREPETITION,
     (B) PAY AND SATISFY PREPETITION OBLIGATIONS RELATED THERETO,
              INCLUDING BROKER FEES AND PREMIUM FINANCING
               OBLIGATIONS; AND (II) GRANTING RELATED RELIEF

           On September 12 and 18, 2019, the Court conducted hearings to consider the Motion for

Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue Insurance Coverage

Entered Into Prepetition, (B) Pay and Satisfy Prepetition Obligations Related Thereto, Including

Broker Fees and Premium Financing Obligations; and (II) Granting Related Relief (the

“Insurance Motion”),2 filed by the above-captioned debtors (the “Debtors”). The Court finds

that: (i) it has jurisdiction over the matters raised in the Insurance Motion pursuant to 28 U.S.C.

§§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
           2
               Capitalized terms not defined herein are given the meaning ascribed to them in the Insurance Motion.


18178292
       Case 8-19-76260-ast         Doc 80     Filed 09/27/19      Entered 09/27/19 16:02:51




requested in the Insurance Motion is in the best interests of the Debtors, their estates, and their

creditors; (iv) proper and adequate notice of the Insurance Motion has been given and no other or

further notice is necessary; and (v) upon the record herein after due deliberation thereon, good and

sufficient cause exists for the granting of the relief as set forth herein.

Therefore, IT IS HEREBY ORDERED THAT

           1.    The Insurance Motion is GRANTED on an interim basis, as set forth herein.

           2.    The Debtors are authorized to maintain the Insurance Policies without interruption

and to pay, honor, or otherwise satisfy premiums, claims, deductibles, retentions, retrospective

adjustments, administrative fees, brokerage fees, and any other obligations on account of the

Insurance Policies, and the Premium Financing Agreements that become due and payable prior to

the entry of the Final Order, including, without limitation, any amounts that arose pre-petition, in

an aggregate amount not to exceed $274,821.01.

           3.    Notwithstanding the relief granted herein, this Interim Order shall not be deemed

to authorize the Debtors to pay the Prepetition Balance to the Insurance Broker absent further order

of this Court.

           4.    A final hearing to consider the Insurance Motion shall be held on October 3, 2019

at 1:30 p.m. (Eastern Time) and any objections or responses to the Insurance Motion shall

be filed and served so as to be actually received on or prior to September 26, 2019 at 4:00

p.m. (Eastern Time), and served on the following parties: (a) proposed counsel to the Debtors,

Loeb & Loeb LLP, 345 Park Avenue, New York, New York 10154, Attn: Schuyler G. Carroll,

Esq. (scarroll@loeb.com), Daniel G. Besikof, Esq. (dbesikof@loeb.com), or Noah Weingarten,

Esq. (nweingarten@loeb.com); (b) the U.S. Trustee for the Eastern District of New York, Alfonse

D’Amato Federal Courthouse, 560 Federal Plaza, Central Islip, New York 11722-4456 (Attn:




18178292                                            2
       Case 8-19-76260-ast         Doc 80   Filed 09/27/19       Entered 09/27/19 16:02:51




Christine H. Black, Esq.), Christine.H.Black@usdoj.gov; and, if applicable, (c) counsel to any

statutory committees appointed in these Chapter 11 Cases.

           5.   Nothing in this Interim Order shall be deemed: (a) an admission regarding the

validity or amount of any claim against the Debtors; (b) a waiver of the Debtors’ right to dispute

any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

admission that any particular claim is of a type specified or defined in this Interim Order or in the

Insurance Motion; (e) a request or authorization to assume any agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code; or (f) a waiver or limitation of the Debtors’ rights

under the Bankruptcy Code or any other applicable law.

           6.   The Court finds and determines that the requirements of Bankruptcy Rule 6003 are

satisfied and that the relief requested is necessary to avoid immediate and irreparable harm.

           7.   The notice of the relief requested in the Insurance Motion satisfies Bankruptcy Rule

6004(a) and, pursuant to Bankruptcy Rule 6004(h), the terms and provisions of this Interim Order

shall be immediately effective and enforceable upon its entry.

           8.   The Debtors are authorized to take all steps necessary or appropriate to carry out

the terms of this Interim Order.

           9.   This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Interim Order.




18178292                                         3
         Case 8-19-76260-ast             Doc 80     Filed 09/27/19       Entered 09/27/19 16:02:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                           )     Chapter 11
                                                           )
                                                           )     Case No. 19-76260-ast
                                                           )     Case No. 19-76263-ast
In re:                                                     )     Case No. 19-76267-ast
                                                           )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                 )     Case No. 19-76269-ast
                                                           )     Case No. 19-76270-ast
                             Debtors.1                     )     Case No. 19-76271-ast
                                                           )     Case No. 19-76272-ast
                                                           )
                                                           )     (Jointly Administered)
                                                           )

     INTERIM ORDER (I) AUTHORIZING, BUT NOT DIRECTING, DEBTORS
       TO (A) PAY AND HONOR PREPETITION EMPLOYEE OBLIGATIONS
      AND (B) MAINTAIN AND CONTINUE CERTAIN COMPENSATION AND
  BENEFIT PROGRAMS POSTPETITION; AND (II) GRANTING RELATED RELIEF

           On September 12 and 18, 2019, the Court conducted hearings to consider the Debtors’

Emergency Motion for Interim and Final Orders (I) Authorizing, But Not Directing, Debtors to

(A) Pay and Honor Prepetition Employee Obligations, and (B) Maintain and Continue Certain

Compensation and Benefit Programs Postpetition; and (II) Granting Related Relief (the

“Employee Wage Motion”)2 filed by the above-captioned debtors (the “Debtors”). The Court

finds that: (i) it has jurisdiction over the matters raised in the Employee Wage Motion pursuant to

28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii)



           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
           2
               Capitalized terms used but not defined shall have the meaning ascribed to them in the Employee Wage
Motion.



18183615
       Case 8-19-76260-ast        Doc 80     Filed 09/27/19      Entered 09/27/19 16:02:51




venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested

in the Employee Wage Motion is in the best interests of the Debtors, their estates, and their

creditors; (v) proper and adequate notice of the Employee Wage Motion has been given and no

other or further notice is necessary; and (vi) upon the record herein after due deliberation thereon,

good and sufficient cause exists for the granting of the relief as set forth herein.

Therefore, IT IS HEREBY ORDERED THAT

           1.     The Employee Wage Motion is GRANTED on an interim basis, as set forth

herein.

           2.     Pursuant to sections 105(a), 363(b), 507(a)(4), 507(a)(5), 541, 1107(a), and 1108

of the Bankruptcy Code and Bankruptcy Rule 6003, the Debtors are authorized, but not directed,

to pay and/or honor, in their sole discretion, prepetition payroll and payroll tax obligations in a

total amount of $831,486, in the amounts specified in Exhibit 1, through the final hearing to be

held on October 3, 2019 at 1:30 p.m.; provided, however, that no single individual shall be paid

on account of any prepetition claim for wages, benefits, or other compensation over the statutory

cap of $13,650 provided for under sections 507(a)(4) and (5) of the Bankruptcy Code, absent

further order of the Court.

           3.     Nothing herein shall be deemed to authorize the payment of any amounts in

satisfaction of bonus or severance obligations to insiders that are subject to section 503(c) of the

Bankruptcy Code.

           4.     The Debtors are authorized, in their sole discretion, to pay all outstanding

prepetition Reimbursable Expenses, including, without limitation all amounts due as of the Petition

Date under the Corporate Credit Card Program.

           5.     The Debtors are authorized, in their sole discretion, to pay all outstanding




18183615                                           2
       Case 8-19-76260-ast         Doc 80   Filed 09/27/19     Entered 09/27/19 16:02:51




prepetition Pension Fund Obligations and Education Fund Obligations.

           6.    The Debtors and any applicable third parties are authorized to continue to allocate

and distribute postpetition Employee Withholdings to the appropriate taxing authorities or

third-party recipients in accordance with the Debtors’ stated policies and prepetition practices.

           7.    The Banks are authorized, when requested by the Debtors, to receive, process,

honor, and pay any and all checks drawn on, or electronic transfer requests from, the Debtors’

accounts, whether such checks or requests are presented or submitted prior to or after the Petition

Date, to the extent such checks or requests are expressly identified by the Debtors as related

directly to the payment of the amounts authorized herein, provided that sufficient funds are

available in the applicable bank accounts to make such payments.

           8.    The Banks may rely on the representations of the Debtors with respect to whether

any check or other transfer drawn or issued by the Debtors prior to the Petition Date should be

honored pursuant to this Order, and any such Bank shall not have any liability to any party for

relying on such representations.

           9.    The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a result of the filing of these Chapter 11 Cases with respect to prepetition amounts owed in

connection with any amounts authorized herein.

           10.   Subject to the applicable provisions of the Bankruptcy Code, the Debtors are

authorized to modify, change, and discontinue any of the policies, plans, programs, practices, and

procedures associated with the Employees and/or to implement new plans, policies, practices and

procedures related thereto in the ordinary course of business during these Chapter 11 Cases, in

their sole discretion and without the need for further Court approval; provided, however, that the




18183615                                         3
       Case 8-19-76260-ast               Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




Debtors shall give notice to beneficiaries of such policies, plans, programs, practices, and

procedures.

           11.            A final hearing to consider the relief requested in the Employee Wage Motion

shall be held on October 3, 2019 at 1:30 p.m. (Eastern Time) and any objections or responses

to the Employee Wage Motion shall be filed and served so as to be actually received on or

prior to October 2, 2019 at 4:00 p.m. (Eastern Time), and served on the following parties: (a)

proposed counsel to the Debtors, Loeb & Loeb LLP, 345 Park Avenue, New York, New York

10154, Attn:              Schuyler G. Carroll, Esq. (scarroll@loeb.com), Daniel B. Besikof, Esq.

(dbesikof@loeb.com), or Noah Weingarten, Esq. (nweingarten@loeb.com); (b) the U.S. Trustee

for the Eastern District of New York, Alfonse D’Amato Federal Courthouse, 560 Federal Plaza,

Central          Islip,     New      York     11722-4456      (Attn:   Christine    H.     Black,    Esq.),

Christine.H.Black@usdoj.gov; and, if applicable, (c) counsel to any statutory committees

appointed in these Chapter 11 Cases.

           12.            Notwithstanding the relief granted in this Order and any actions taken pursuant

to such relief, nothing in this Order shall be deemed: (a) an admission regarding the validity or

amount of any claim against the Debtor; (b) a waiver of the Debtors’ rights to subsequently

dispute any claim on any grounds; (c) a promise or requirement to pay any claim; (d) a request

or authorization to assume any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (e) a waiver or limitation of the Debtors’ rights under the Bankruptcy Code

or any other applicable law; (f) to grant third-party beneficiary status or bestow any additional

rights on any third party; or (g) to be otherwise enforceable by any third party.

           13.            Notwithstanding the relief granted herein or any action taken hereunder,

nothing contained in this Order shall create any rights in favor of, or enhance the status of any




18183615                                                 4
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19    Entered 09/27/19 16:02:51




claim held by, any Employee, or any other person or entity.

           14.   The Court finds and determines that the requirements of Bankruptcy Rule 6003

are satisfied and that the relief requested is necessary to avoid immediate and irreparable harm.

           15.   The notice of the relief requested in the Employee Wage Motion satisfies

Bankruptcy Rule 6004(a) and, pursuant to Bankruptcy Rule 6004(h), the terms and provisions

of this Order shall be immediately effective and enforceable upon its entry.

           16.   The Debtors are authorized to take all steps necessary or appropriate to carry

out the terms of this Order.

           17.   The Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.




18183615                                          5
       Case 8-19-76260-ast   Doc 80    Filed 09/27/19   Entered 09/27/19 16:02:51




                                       Exhibit 1

               (Budget of Prepetition Payroll and Payroll Tax Obligations)




18183615
       Case 8-19-76260-ast   Doc 80   Filed 09/27/19     Entered 09/27/19 16:02:51




                        Pre-Petition Payroll and Payroll Taxes
                        13-Sep             20-Sep             27-Sep           4-Oct
      Payroll        $ (565,452.61)     $ (269,857.71)           $-              $-
 Payroll Taxes       $ (185,159.59)     $ (198,565.32)     $ (193,293.31)   $ (27,175.24)




18183615                                  2
         Case 8-19-76260-ast             Doc 80     Filed 09/27/19       Entered 09/27/19 16:02:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                           )     Chapter 11
                                                           )
                                                           )     Case No. 19-76260-ast
                                                           )     Case No. 19-76263-ast
In re:                                                     )     Case No. 19-76267-ast
                                                           )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                 )     Case No. 19-76269-ast
                                                           )     Case No. 19-76270-ast
                             Debtors.1                     )     Case No. 19-76271-ast
                                                           )     Case No. 19-76272-ast
                                                           )
                                                           )     (Jointly Administered)
                                                           )

     INTERIM ORDER (I) AUTHORIZING, BUT NOT DIRECTING, DEBTORS
       TO (A) PAY AND HONOR PREPETITION EMPLOYEE OBLIGATIONS
      AND (B) MAINTAIN AND CONTINUE CERTAIN COMPENSATION AND
  BENEFIT PROGRAMS POSTPETITION; AND (II) GRANTING RELATED RELIEF

           On September 12 and 18, 2019, the Court conducted hearings to consider the Debtors’

Emergency Motion for Interim and Final Orders (I) Authorizing, But Not Directing, Debtors to

(A) Pay and Honor Prepetition Employee Obligations, and (B) Maintain and Continue Certain

Compensation and Benefit Programs Postpetition; and (II) Granting Related Relief (the

“Employee Wage Motion”)2 filed by the above-captioned debtors (the “Debtors”). The Court

finds that: (i) it has jurisdiction over the matters raised in the Employee Wage Motion pursuant to

28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii)



           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
           2
               Capitalized terms used but not defined shall have the meaning ascribed to them in the Employee Wage
Motion.
18183615


18207217
       Case 8-19-76260-ast          Doc 80     Filed 09/27/19    Entered 09/27/19 16:02:51




venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested

in the Employee Wage Motion is in the best interests of the Debtors, their estates, and their

creditors; (v) proper and adequate notice of the Employee Wage Motion has been given and no

other or further notice is necessary; and (vi) upon the record herein after due deliberation thereon,

good and sufficient cause exists for the granting of the relief as set forth herein.

Therefore, IT IS HEREBY ORDERED THAT

          1.         The Employee Wage Motion is GRANTED on an interim basis, as set forth

herein.

          2.         Pursuant to sections 105(a), 363(b), 507(a)(4), 507(a)(5), 541, 1107(a), and 1108

of the Bankruptcy Code and Bankruptcy Rule 6003, the Debtors are authorized, but not directed,

to pay and/or honor, in their sole discretion, prepetition payroll and payroll tax obligations in a

total amount of $831,486, in the amounts specified in Exhibit 1, through the final hearing to be

held on October 3, 2019 at 1:30 p.m.; provided, however, that no single individual shall be paid

on account of any prepetition claim for wages, benefits, or other compensation over the statutory

cap of $13,650 provided for under sections 507(a)(4) and (5) of the Bankruptcy Code, absent

further order of the Court.

          3.         Nothing herein shall be deemed to authorize the payment of any amounts in

satisfaction of bonus or severance obligations to insiders that are subject to section 503(c) of the

Bankruptcy Code.

          4.       The Debtors are authorized, in their sole discretion, to pay all outstanding

prepetition Reimbursable Expenses, including, without limitation all amounts due as of the Petition

Date under the Corporate Credit Card Program.

          5.       The Debtors are authorized, in their sole discretion, to pay all outstanding




1818361518207217                                    2
       Case 8-19-76260-ast          Doc 80      Filed 09/27/19     Entered 09/27/19 16:02:51




prepetition Pension Fund Obligations and Education Fund Obligations.

        4.           6.The Debtors and any applicable third parties are authorized to continue to

allocate and distribute postpetition Employee Withholdings to the appropriate taxing authorities

or third-party recipients in accordance with the Debtors’ stated policies and prepetition practices.

        5.           7.The Banks are authorized, when requested by the Debtors, to receive, process,

honor, and pay any and all checks drawn on, or electronic transfer requests from, the Debtors’

accounts, whether such checks or requests are presented or submitted prior to or after the Petition

Date, to the extent such checks or requests are expressly identified by the Debtors as related

directly to the payment of the amounts authorized herein, provided that sufficient funds are

available in the applicable bank accounts to make such payments.

        6.           8.The Banks may rely on the representations of the Debtors with respect to

whether any check or other transfer drawn or issued by the Debtors prior to the Petition Date

should be honored pursuant to this Order, and any such Bank shall not have any liability to any

party for relying on such representations.

        7.           9.The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a result of the filing of these Chapter 11 Cases with respect to prepetition amounts owed in

connection with any amounts authorized herein.

        10.        Subject to the applicable provisions of the Bankruptcy Code, the Debtors are

authorized to modify, change, and discontinue any of the policies, plans, programs, practices, and

procedures associated with the Employees and/or to implement new plans, policies, practices and

procedures related thereto in the ordinary course of business during these Chapter 11 Cases, in

their sole discretion and without the need for further Court approval; provided, however, that the




1818361518207217                                     3
         Case 8-19-76260-ast           Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




Debtors shall give notice to beneficiaries of such policies, plans, programs, practices, and

procedures.

          8.             11.A final hearing to consider the relief requested in the Employee Wage Motion

shall be held on October 3, 2019 at 1:30 p.m. (Eastern Time) and any objections or responses

to the Employee Wage Motion shall be filed and served so as to be actually received on or

prior to October 2, 2019 at 4:00 p.m. (Eastern Time), and served on the following parties: (a)

proposed counsel to the Debtors, Loeb & Loeb LLP, 345 Park Avenue, New York, New York

10154, Attn:             Schuyler G. Carroll, Esq. (scarroll@loeb.com), Daniel B. Besikof, Esq.

(dbesikof@loeb.com), or Noah Weingarten, Esq. (nweingarten@loeb.com); (b) the U.S. Trustee

for the Eastern District of New York, Alfonse D’Amato Federal Courthouse, 560 Federal Plaza,

Central         Islip,     New     York     11722-4456      (Attn:   Christine    H.    Black,    Esq.),

Christine.H.Black@usdoj.gov; and, if applicable, (c) counsel to any statutory committees

appointed in these Chapter 11 Cases.

          9.             12.Notwithstanding the relief granted in this Order and any actions taken

pursuant to such relief, nothing in this Order shall be deemed: (a) an admission regarding the

validity or amount of any claim against the Debtor; (b) a waiver of the Debtors’ rights to

subsequently dispute any claim on any grounds; (c) a promise or requirement to pay any claim;

(d) a request or authorization to assume any agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; (e) a waiver or limitation of the Debtors’ rights under the

Bankruptcy Code or any other applicable law; (f) to grant third-party beneficiary status or

bestow any additional rights on any third party; or (g) to be otherwise enforceable by any third

party.

          10.            13.Notwithstanding the relief granted herein or any action taken hereunder,




1818361518207217                                       4
        Case 8-19-76260-ast       Doc 80      Filed 09/27/19     Entered 09/27/19 16:02:51




nothing contained in this Order shall create any rights in favor of, or enhance the status of any

claim held by, any Employee, or any other person or entity.

         11.       14.The Court finds and determines that the requirements of Bankruptcy Rule

6003 are satisfied and that the relief requested is necessary to avoid immediate and irreparable

harm.

         12.       15.The notice of the relief requested in the Employee Wage Motion satisfies

Bankruptcy Rule 6004(a) and, pursuant to Bankruptcy Rule 6004(h), the terms and provisions

of this Order shall be immediately effective and enforceable upon its entry.

         13.       16.The Debtors are authorized to take all steps necessary or appropriate to

carry out the terms of this Order.

         14.       17.The Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.




1818361518207217                                   5
       Case 8-19-76260-ast   Doc 80    Filed 09/27/19   Entered 09/27/19 16:02:51




                                       Exhibit 1

               (Budget of Prepetition Payroll and Payroll Tax Obligations)




18183615


18207217
       Case 8-19-76260-ast   Doc 80   Filed 09/27/19     Entered 09/27/19 16:02:51




                        Pre-Petition Payroll and Payroll Taxes
                        13-Sep             20-Sep             27-Sep           4-Oct
      Payroll        $ (565,452.61)     $ (269,857.71)           $-              $-
 Payroll Taxes       $ (185,159.59)     $ (198,565.32)     $ (193,293.31)   $ (27,175.24)




1818361518207217                          2
        Case 8-19-76260-ast              Doc 80   Filed 09/27/19         Entered 09/27/19 16:02:51




                                           Comparison Details
Title                     pdfDocs compareDocs Comparison Results
Date & Time               9/27/2019 10:57:27 AM
Comparison Time           1.10 seconds
compareDocs version       v4.3.200.37

                                                    Sources
Original Document         Absolut - Wage Motion -- Interim Order [9-18 HEARING REVISED].DOCX
Modified Document         18207217_1.docx

Comparison Statistics                                          Word Rendering Set Markup Options
Insertions                   1                         Name                       _Loeb - Standard (New)
Deletions                    3                         Insertions
Changes                      12                        Deletions
Moves                        0                         Moves / Moves
Font Changes                 0                         Font Changes
Paragraph Style Changes      0                         Paragraph Style Changes
Character Style Changes      0                         Character Style Changes
TOTAL CHANGES                16                        Inserted cells
                                                       Deleted cells
                                                       Merged cells
                                                       Changed lines                 Mark left border.
                                                       Comments color                  By Author.
                                                       Balloons                           False

               compareDocs Settings Used                      Category             Option Selected
Open Comparison Report after Saving                           General                  Always
Report Type                                                    Word                  Formatting
Character Level                                                Word                     False
Include Headers / Footers                                      Word                     True
Include Footnotes / Endnotes                                   Word                     True
Include List Numbers                                           Word                     True
Include Tables                                                 Word                     True
Include Field Codes                                            Word                     True
Include Moves                                                  Word                     True
Show Track Changes Toolbar                                     Word                     True
Show Reviewing Pane                                            Word                     True
Update Automatic Links at Open                                 Word                     False
Summary Report                                                 Word                     End
Include Change Detail Report                                   Word                   Separate
Document View                                                  Word                     Print
Remove Personal Information                                    Word                     False
Flatten Field Codes                                            Word                     True
Case 8-19-76260-ast   Doc 80   Filed 09/27/19   Entered 09/27/19 16:02:51
         Case 8-19-76260-ast             Doc 80       Filed 09/27/19        Entered 09/27/19 16:02:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                             )     Chapter 11
                                                             )
                                                             )     Case No. 19-76260-ast
                                                             )     Case No. 19-76263-ast
In re:                                                       )     Case No. 19-76267-ast
                                                             )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                   )     Case No. 19-76269-ast
                                                             )     Case No. 19-76270-ast
                             Debtors.1                       )     Case No. 19-76271-ast
                                                             )     Case No. 19-76272-ast
                                                             )
                                                             )     (Jointly Administered)
                                                             )

  INTERIM ORDER (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
  FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3),
 364(d)(1), AND 364(e) AND (B) USE CASH COLLATERAL PURSUANT TO 11 U.S.C. §
363, (C) GRANTING ADEQUATE PROTECTION PURSUANT TO 11 U.S.C. §§ 361, 362,
       363, AND 364, AND (D) SCHEDULING FINAL HEARING PURSUANT TO
                        BANKRUPTCY RULES 4001(b) AND (c)

          On September 12 and 18, 2019, the Court conducted hearings to consider the Debtors’

Emergency Motion for Interim and Final Orders (I) Authorizing Postpetition Financing; (II) Using

Cash Collateral, (III) Granting Adequate Protection; and (IV) Scheduling Final Hearing

(the “DIP/Cash Collateral Motion”)2 filed by the above-captioned debtors (the “Debtors”). The

Court finds that: (i) it has jurisdiction over the matters raised in the DIP/Cash Collateral Motion

pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C.




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
          2
              Capitalized terms used but not defined shall have the meaning ascribed to them in the DIP/Cash Collateral
Motion.
        Case 8-19-76260-ast       Doc 80      Filed 09/27/19     Entered 09/27/19 16:02:51




§ 157(b)(2); (iii) the relief granted herein is in the best interests of the Debtors, their estates, and

their creditors; (iv) proper and adequate notice of the DIP/Cash Collateral Motion has been given

and no other or further notice is necessary; and (v) upon the record herein after due deliberation

thereon, good and sufficient cause exists for the granting of the relief as set forth herein.

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:

         A.      Petition Date. On September 10, 2019 (the “Petition Date”) the Debtors each

filed a voluntary petition under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Eastern District of New York (the “Court”). The Debtors have

continued in the management and operation of their business and properties as debtors in

possession under sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has

been appointed in these Chapter 11 Cases.

         B.      Jurisdiction and Venue. The Court has jurisdiction over these proceedings,

pursuant to 28 U.S.C. § 1334. Consideration of the DIP/Cash Collateral Motion constitutes a core

proceeding under 28 U.S.C. § 157(b)(2). Venue for these Chapter 11 Cases and the proceedings

on the DIP/Cash Collateral Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

         C.      Committee Formation. As of the date hereof, no official committee of unsecured

creditors has been appointed in these Chapter 11 Cases.

D. Notice. The Debtors have represented that notice of the interim hearing and the relief requested

in the DIP/Cash Collateral Motion has been provided by the Debtors, by telecopy, e-mail,

overnight courier and/or hand delivery to (i) the Office of the United States Trustee; (ii) the

Debtors’ secured creditors; (iii) any party whose interests are directly affected by this specific

pleading; (iv) those persons who have formally appeared and requested notice and service in these

18060377.3                                         2
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the Lender; (vi) counsel

to the Pre-Petition Lender, (vii) counsel to the Arba Group and its affiliates (the “Landlord”),

(viii) counsel to Specialty Rx, Inc., (ix) the consolidated 30 largest unsecured creditors of the

Debtors; and (x) all governmental agencies having a regulatory or statutory interest in these

Chapter 11 Cases.      Under the circumstances, such notice constitutes due, sufficient, and

appropriate notice and complies with section 102(1) of the Bankruptcy Code, Bankruptcy Rules

2002 and 4001(b) and (c) and the Local Rules.

E. Need for Postpetition Financing During the Interim Period. Good cause has been shown

for entry of this Interim Order. An immediate need exists for the Debtors to obtain funds and

liquidity during the period of time from the entry of this Interim Order through and including the

earlier of the date of the Final Hearing and the date of occurrence of a Termination Event (the

“Interim Period”) in order to continue operations, to satisfy the costs and expenses of

administering these Chapter 11 Cases during the Interim Period, and to preserve the value of their

estates. In addition to any other event of default or termination right under the DIP Loan

Agreement (which are preserved in their entirety), a Termination Event means the first to occur of

any of the following: (a) October 3, 2019 at 1:30 p.m.; (b) the entry of an order by this Court

terminating the use of cash collateral or the DIP Facility; (c) the conversion of this bankruptcy

case to a case under chapter 7 of the Bankruptcy Code; (d) the appointment of a trustee or examiner

or other representative with expanded powers for the Debtors; (e) the dismissal of the Chapter 11

Cases; (f) the Debtors’ failure to perform any of their obligations under this Interim Order or their

failure to comply with any of the terms or conditions of this Interim Order; provided that no

Termination Event shall have occurred under this subsection (f) until the Lender or the Pre-Petition

Lender, as applicable, has provided two business days’ written notice of any such purported failure


18060377.3                                       3
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




to perform to the Debtors, or (g) modification (without the express written consent of the Pre-

Petition Lender or the Lender), reversal or vacatur of this Interim Order. The DIP Loan Agreement

is modified to delete the following Event of Default: “The Court enters an order requiring the

Debtors to pay rent to any landlords within the first 60 days of the Chapter 11 Cases.”

         F.      No Credit Available on More Favorable Terms. For purposes of the Interim

Period, the Debtors have been unable to obtain financing on more favorable terms and conditions

from sources other than the Lender pursuant to, and for the purposes set forth in, the DIP/Cash

Collateral Motion and this Interim Order, and are unable to obtain adequate unsecured credit

allowable under Section 503(b)(1) of the Bankruptcy Code as an administrative expense. For

purposes of the Interim Period, the Debtors are also not able to obtain credit without providing the

superpriority claims and granting a lien to the Lender on the terms and conditions set forth in this

Interim Order.

         G.      Use of Proceeds of DIP Facility. All proceeds of the DIP Facility shall be used

and applied in accordance with the terms and conditions of the DIP Loan Agreement, as approved

in this Interim Order.

         H.      Extension of Financing; Good Faith Pursuant to Section 364(e). The terms

and conditions of the DIP Facility and the DIP Loan Agreement for this Interim Period are fair,

reasonable, and the best available under the circumstances, reflect the Debtors’ exercise of prudent

business judgment, and are supported by reasonably equivalent value and consideration. All of

the Debtors’ obligations under the DIP Facility and the DIP Loan Agreement for amounts extended

during the Interim Period shall be deemed to have been extended by the Lender in “good faith” as

such term is used in section 364(e) of the Bankruptcy Code, and in express reliance upon the

protections set forth therein, and shall be entitled to the full protection of section 364(e) of the


18060377.3                                       4
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




Bankruptcy Code, in the event that this Interim Order, the Final Order or any provision hereof or

thereof is vacated, reversed, or modified on appeal or otherwise.

          I.     Relief Essential; Best Interest. The relief requested in the DIP/Cash Collateral

Motion for the Interim Period (and provided in this Interim Order) is necessary, essential, and

appropriate for the continued operation of the Debtors’ businesses and the management and

preservation of the Debtors’ assets and property. It is in the best interest of the Debtors’ estates

that the Debtors be allowed to enter into the DIP Facility during the Interim Period as contemplated

herein.

          NOW THEREFORE, on the DIP/Cash Collateral Motion of the Debtors and the record

before this Court, and good and sufficient cause appearing therefore,

          IT IS ORDERED that:

1. Motion Granted As Set Forth Herein. The DIP/Cash Collateral Motion is GRANTED in

accordance with the terms and conditions set forth in this Interim Order. The DIP Loan Agreement

is approved on an interim basis for the Interim Period as set forth herein. The Debtors are

authorized to enter into the DIP Loan Agreement on the terms and conditions set forth herein. Any

objections to the DIP/Cash Collateral Motion with respect to the entry of this Interim Order, to the

extent not withdrawn, waived, or otherwise resolved, and all reservation of rights included therein,

are hereby denied and overruled. In the event of a conflict between this Interim Order and the DIP

Loan Agreement, this Interim Order shall control.

          2.     DIP Facility.

                (a)    Obligations. The Debtors are expressly and immediately authorized and

empowered to enter into the DIP Facility and the DIP Agreement for the Interim Period and to

incur all obligations under the DIP Loan Agreement for the Interim Period in accordance with and


18060377.3                                       5
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




subject to this Interim Order, and to take all actions, which may be reasonably required and/or

otherwise necessary for the performance by the Debtors under the DIP Facility and the DIP Loan

Agreement for this Interim Period, including, but not limited to, the creation and perfection of the

DIP Liens and superpriority administrative expense claims described and provided for in the DIP

Loan Agreement for funds advanced during the Interim Period in accordance with this Interim

Order. All amounts previously advanced by the Lender to the Debtors on an emergency basis, as

approved by the Court on September 12, 2019, are approved on an interim basis under this Interim

Order and are deemed to have been advanced under this Interim Order and the DIP Loan

Agreement and subject to all obligations, rights and remedies set forth herein and in the DIP Loan

Agreement. The Debtors are hereby authorized and directed to pay all principal, interest, fees,

attorneys’ fees, expenses and all other amounts required to be paid under the DIP Loan Agreement

for amounts advanced during the Interim Period in accordance with this Interim Order as such

shall accrue and become due thereunder. The DIP Facility and the DIP Loan Agreement, to the

extent approved in this Interim Order, shall represent, constitute and evidence, as the case may be,

valid and binding obligations of the Debtors, enforceable against the Debtors and their estates,

jointly and severally, and/or against any successors thereto. No obligation, payment, transfer, right

or grant of security under the DIP Facility and the DIP Loan Agreement as approved under this

Interim Order for amounts advanced during the Interim Period (or deemed to have been advanced

under this Interim Order) pursuant to the terms of this Interim Order shall be stayed, restrained,

voided, voidable or recoverable under the Bankruptcy Code and/or under any applicable non-

bankruptcy law, and/or subject to any defense, reduction, setoff, recoupment or counterclaim.

               (b)     Authorization to Borrow. To continue operations, subject to the terms and

conditions of this Interim Order and the DIP Loan Agreement, the Debtors are hereby authorized


18060377.3                                       6
       Case 8-19-76260-ast       Doc 80      Filed 09/27/19     Entered 09/27/19 16:02:51




to borrow under the DIP Facility up to an aggregate principal amount of $819,000 (including the

$209,000 previously advanced).

               (c)     Collateral. As used herein, “Collateral” shall have the same meaning as the

term “DIP Collateral” in the DIP Loan Agreement.

               (d)     Lien. Effective immediately upon the entry of this Interim Order, and

subject and subordinate only to the Carve-Out (to the extent the Carve-Out is granted in the Final

Order) and the Pre-Petition Lender Liens, the Lender is hereby granted a secured lien on the

Collateral, which lien shall be deemed effective and perfected as of the Petition Date, and no

further filing, notice or act will be required to effect such perfection. Such lien and the Carve-Out

shall be junior to all liens of the Pre-Petition Lender granted herein and under the pre-petition loan

documents (the “Prepetition Lender Liens”). The liens granted herein shall not be senior to the

United States Trustee statutory fees payable under 28 U.S.C. section 1930(a)(6) (the “UST Fees”).

The Budget provides for payment of the UST Fees in the line item listed as “Total Restructuring

Disbursements.”

               (e)     Superpriority Administrative Claim. The Lender is granted, pursuant to

Section 364(c)(1) of the Bankruptcy Code, an allowed superpriority administrative expense claim,

junior to all claims of the Pre-Petition Lender granted herein and pursuant to the pre-petition loan

documents, for the amounts advanced to the Debtors during the Interim Period (or deemed to have

been advanced under this Interim Order) in accordance with this Interim Order.

          3.    Authorization and Approval to Use Proceeds of DIP Facility. Subject to the

terms and conditions of this Interim Order and the DIP Loan Agreement (to the extent approved

herein), the Debtors are authorized to request and use proceeds of DIP Facility during the Interim

Period.


18060377.3                                        7
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




         4.     Limitation on Use of DIP Facility Proceeds. No proceeds of the DIP Facility

may be used in contravention of this Interim Order or the DIP Loan Agreement.

         5.     Carve-Out. As used herein, “Carve-Out” has the meaning set forth in the DIP

Loan Agreement.

         6.     Cash Management.        All amounts collected in the Debtors’ cash collection

accounts may be used in accordance with this Interim Order and the DIP Loan Agreement and

shall be made available to the Debtors on the terms set forth in the Interim Order (I) Authorizing

the Debtors to (A) Continue Using their Cash Management System and (B) Maintain Existing Bank

Accounts and Business Forms; (II) Waiving Certain Deposit Guidelines; and (III) Granting

Related Relief [Docket No. __], the terms of which are incorporated herein by reference.

         7.     Use of Cash Collateral; Adequate Protection.

               (a)     Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Interim Order and the DIP Loan Agreement, the Debtors shall be and are hereby authorized

to use the Cash Collateral (as defined in section 363 of the Bankruptcy Code) for the Interim Period

and until a Termination Event; provided that the Debtors’ expenditures of cash (including proceeds

of the DIP Facility) shall be within 10% of the aggregate weekly gross disbursements identified

on the 13-week cash flow projections (the “Budget”) attached hereto as Exhibit A, measured on

the last business day of each week. The Debtors’ use of Cash Collateral shall automatically

terminate upon the occurrence of a Termination Event without further order or relief from the

Court. The Debtors shall provide the Pre-Petition Lender and the Landlord, on a weekly basis, no

later than 1 p.m. E.T. on Wednesday of each week, a report reconciling the Debtors’ actual

performance to the Budget, an accounts payable aging schedule, and an accounts receivable aging

schedule. Nothing in this Interim Order shall authorize the disposition of any assets of the Debtors


18060377.3                                       8
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




or their estates outside the ordinary course of business absent further order of this Court, or any

Debtor’s use of Cash Collateral or other proceeds resulting therefrom, except as expressly

permitted in this Interim Order and the DIP Loan Agreement.

               (b)     Replacement Liens. As adequate protection for the diminution in value of

their interests in the Pre-Petition Collateral (including Cash Collateral) on account of the Debtors’

use of such Pre-Petition Collateral (including Cash Collateral) and the imposition of the automatic

stay (collectively, the “Diminution in Value”), the Pre-Petition Lender is hereby granted pursuant

to §§ 361 and 363 of the Bankruptcy Code, and solely to the extent of the Diminution in Value,

valid, binding, enforceable, and perfected replacement liens upon and security interests in all

Collateral, including any and all property purchased or acquired with Collateral and any proceeds

thereof (the “Pre-Petition Lender Adequate Protection Liens”), and the right to receive monthly

payments of interest, at the non-default rate set forth in the Pre-Petition Loan Agreements

(“Adequate Protection Interest”), fees and expenses, including, without limitation, the

reasonable fees and disbursements of counsel to the Pre-Petition Lender (“Adequate Protection

Fees” and collectively with the Adequate Protection Interest, the “Adequate Protection

Payments”). The Pre-Petition Lender Adequate Protection Liens shall be senior to all other

security interests in, liens on, or claims against any of the Collateral. The Adequate Protection

Payments will be payable by the Debtors as follows: (i) on the first business day of each month,

the Debtors shall pay the Adequate Protection Interest; and (ii) monthly, within ten business days

of their receipt of an invoice, with time-entry detail, identifying the reasonable fees and expenses

constituting the Adequate Protection Fees with any necessary redactions thereto, the Debtors shall

pay that portion of the Adequate Protection Fees to which the Debtors have no objection. In the

event of any objection by the Debtors to any Adequate Protection Fees, such Adequate Protection


18060377.3                                       9
       Case 8-19-76260-ast        Doc 80     Filed 09/27/19      Entered 09/27/19 16:02:51




Fees that are the subject of such objection shall not be paid by the Debtors until the dispute over

such amounts are resolved by the Debtors and the Pre-Petition Lender or by this Court. The parties

shall work in good faith to resolve any such objection, and to the extent the parties cannot resolve

such objection, the Court will have exclusive jurisdiction to determine it. In the event the Debtors

do not timely pay the Adequate Protection Payments in the manner described above, without the

necessity of any further Court order or filing any request therefor, but after providing written notice

to the Debtors of not less than five business days of the date and amount of any deduction or setoff,

the Pre-Petition Lender may deduct or setoff any Adequate Protection Payments payable under

this Interim Order, from amounts on deposit in the Debtors’ depository accounts held at CFG

Community Bank; provided that, to the extent there are insufficient funds in the Deposit Accounts

to satisfy in full any Adequate Protection Payment then due and payable, the Debtors shall

promptly, and in any event within five (5) business days of written request therefor from the Pre-

Petition Lender, pay such Adequate Protection Payment in cash to the Pre-Petition Lender.

               (c)     Section 507(b) Priority Claims. As adequate protection for the Diminution

in Value, the Pre-Petition Lender is hereby granted as and to the extent provided by section 507(b)

of the Bankruptcy Code, an allowed superpriority administrative expense claim under section in

each of the Chapter 11 Cases and any successor bankruptcy cases (the “Pre-Petition Lender

Adequate Protection Superpriority Claim”). The Pre-Petition Lender Adequate Protection

Superpriority Claim shall have priority over all administrative expense claims and unsecured

claims against Debtors and their estates now existing or hereafter arising, of any kind or nature

whatsoever.

               (d)     Senior Liens; Setoff and Recoupment Prohibitions. Pre-Petition Lender’s

pre-petition liens and the Pre-Petition Lender Adequate Protection Liens shall be senior to and


18060377.3                                        10
       Case 8-19-76260-ast        Doc 80      Filed 09/27/19     Entered 09/27/19 16:02:51




prime any lien (if any) asserted by any governmental authority, including without limitation, the

federal and state agencies and their intermediaries administering the Medicare and Medicaid

programs with which the Debtors deal, or any other creditor. The Pre-Petition Lender’s liens on

the Collateral (and proceeds therefrom) shall be senior to any right of a holder of a claim, including

without limitation, any mortgagee, governmental authority or landlord, that arose, or is deemed to

arise, prior to the Petition Date, of any right of set off, tax lien, tax levy, or to otherwise assert a

charge against any such Collateral.

         8.      Rights and Remedies Upon Event of Default.

                (a)     Upon and after an event of default as set forth in the DIP Loan Agreement,

the Lender shall have all of the rights, remedies and obligations set forth in the DIP Loan

Agreement; provided that the Lender shall be required to seek relief – which relief may be sought

on an expedited basis – for relief from the automatic stay before giving effect to any such rights,

remedies or obligations; provided that the Lender shall not be required to seek or obtain relief from

the automatic stay to declare a default under or to terminate the DIP Loan Agreement or the DIP

Facility if it provides at least 48 hours’ written notice of any such declared default or termination

to the Debtor, the Pre-Petition Lender and the Landlord.

                (b)     Nothing included herein shall prejudice, impair or otherwise affect the

Lender’s rights to seek any other and/or supplemental relief with respect to the Debtors (including,

as the case may be, other and/or additional adequate protection).

         9.      Modification of the Automatic Stay. The automatic stay imposed under section

362 of the Bankruptcy Code is hereby modified pursuant to the terms of the DIP Facility and the

DIP Loan Agreement as necessary to (i) permit the Debtors to grant the liens contemplated by the

DIP Facility during the Interim Period to the Lender, (ii) permit the Debtors to grant the Pre-


18060377.3                                        11
       Case 8-19-76260-ast       Doc 80      Filed 09/27/19     Entered 09/27/19 16:02:51




Petition Lender Adequate Protection Liens, (iii) authorize the Debtors to pay the Adequate

Protection Payments as set forth herein, and (iv) authorize the Lender to retain and apply payments,

and/or otherwise enforce its rights and remedies and the DIP Loan Agreement as approved under

this Interim Order.

         10.    Proofs of Claim. The Lender is hereby authorized and entitled, in its sole and

absolute discretion, but not required, to file (and amend and/or supplement, as its sees fit) a proof

of claim and/or aggregate proofs of claim in these Chapter 11 Cases for any claim allowed herein.

         11.    Other Rights and Obligations.

               (a)     Good Faith Under Section 364(e) of the Bankruptcy Code. Based on the

findings set forth in this Interim Order and in accordance with section 364(e) of the Bankruptcy

Code, which is applicable to the DIP Facility and the DIP Loan Agreement as approved by this

Interim Order, in the event any or all of the provisions of this Interim Order are hereafter modified,

amended and/or vacated by a subsequent order of this Court and/or any other court, the Lender is

entitled to the protections provided in section 364(e) of the Bankruptcy Code for any funds

advanced during the Interim Period in accordance with this Interim Order (or deemed to have been

advanced under this Interim Order), and no such appeal, modification, amendment and/or vacation

shall affect the validity and/or enforceability of any advances made hereunder and/or the liens

and/or priority authorized and/or created under this Interim Order or the DIP Loan Agreement.

Notwithstanding any such modification, amendment and/or vacation, any claim granted to the

Lender hereunder arising prior to the effective date of such modification, amendment and/or

vacation of any lien granted to the Lender shall be governed in all respects by the original

provisions of this Interim Order, and the Lender shall be entitled to all of the rights, remedies,

privileges and/or benefits, including the liens granted herein, with respect to any such claim.


18060377.3                                       12
       Case 8-19-76260-ast        Doc 80     Filed 09/27/19      Entered 09/27/19 16:02:51




Because the DIP Facility is made in reliance on this Interim Order, the obligations incurred by the

Debtors and/or owed to the Lender prior to the effective date of any stay, modification or vacation

of this Interim Order shall not, as a result of any subsequent order in the Case or in any successor

case, be disallowed and/or subordinated, lose its lien priority or administrative expense claim

status, and/or be deprived of the benefit of the status of the liens and claims granted to the DIP

Lender under this the Interim Order for funds advanced during the Interim Period in accordance

with this Interim Order (or deemed to have been advanced under this Interim Order).

               (b)     Binding Effect. The provisions of this Interim Order shall be binding upon

and inure to the benefit of the Lender, the Debtors, and their respective successors and assigns

(including, without limitation, any trustee and/or other fiduciary hereinafter appointed as a legal

representative of the Debtors or with respect to the property of the estates of the Debtors).

               (c)     No Waiver. The failure of the Lender or the Pre-Petition Lender to seek

relief or otherwise exercise its rights and remedies under this Interim Order or the DIP Loan

Agreement shall not constitute a waiver of any of the Lender’s rights under this Interim Order or

the DIP Loan Agreement.

               (d)     No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect, third party or incidental beneficiary. Nothing herein shall release, waive, or impair

any and all rights, claims, demands, or causes of action which the Pre-Petition Lender is capable

of asserting against any and all co-makers, guarantors, or sureties of the Debtors’ obligations to

the Pre-Petition Lender and the Pre-Petition Lender specifically reserves any and all rights, claims,

demands or causes of action.




18060377.3                                        13
       Case 8-19-76260-ast         Doc 80    Filed 09/27/19   Entered 09/27/19 16:02:51




                (e)     No Marshalling. The Lender shall not be subject to the equitable doctrine

of “marshaling” and/or any other similar doctrine with respect to any of the Collateral during the

Interim Period.

                (f)     Amendment. The Debtors and the Lender may amend, modify, supplement,

and/or waive any provision of the DIP Facility and the DIP Loan Agreement without further notice

to or approval of the Court, unless such amendment, modification, supplement, or waiver (i)

increases the interest rate charged in connection with the DIP Facility, (ii) increases the

commitment of the Lender to make advances under the DIP Facility, or (iii) otherwise is materially

adverse to the interests of the Debtors or their estates. Except as otherwise provided herein, no

waiver, modification, and/or amendment of any of the provisions hereof shall be effective unless

set forth in writing, signed by, or on behalf of, the Debtors and the Lender and approved by the

Court after notice to parties in interest.

                (g)     Priority of Terms. To the extent of any conflict between or among (i) the

DIP/Cash Collateral Motion, any other order of this Court, or any other agreements, on the one

hand, and (ii) the terms and provisions of this Interim Order, on the other hand, the terms and

provisions of this Interim Order shall govern.

                (h)     Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be fully enforceable

nunc pro tunc to the Petition Date immediately upon execution hereof.

                (i)     Waiver of Any Applicable Stay. Any applicable stay (including, without

limitation, under Bankruptcy Rule 6004(h)) is hereby waived and shall not apply to this Interim

Order.




18060377.3                                       14
       Case 8-19-76260-ast       Doc 80     Filed 09/27/19     Entered 09/27/19 16:02:51




               (j)     Retention of Jurisdiction. The Court has and will retain jurisdiction to

enforce this Interim Order according to its terms.

               (k)     Landlord’s Reservation of Setoff and Recoupment Rights. The Landlord

reserve its setoff and recoupment rights in respect of any security deposit that the Debtors

previously paid to the Landlord with respect to the premises that the Debtors currently lease from

the Landlord; provided that the Landlord shall be required to seek relief from the automatic stay

before giving effect to any such rights.

               (l)     Reservation of Objection Rights. Any objections to the DIP/Cash Collateral

Motion with respect to the entry of this Interim Order, to the extent not withdrawn, waived, or

otherwise resolved, and all reservation of rights included therein, are hereby reserved.

         12.    Final Hearing. A final hearing to consider the relief requested in the DIP/Cash

Collateral Motion shall be held on October 3, 2019 at 1:30 p.m. (Eastern Time) and any objections

or responses to the Motion shall be filed and served so as to be actually received on or prior to

_____ __, 2019 at 4:00 p.m. (Eastern Time), and served on the following parties: (a) proposed

counsel to the Debtors, Loeb & Loeb LLP, 345 Park Avenue, New York, NY 10154 (Attn:

Schuyler G. Carroll, Esq.), scarroll@loeb.com; (b) the U.S. Trustee for the Eastern District of New

York, Christine Black, Esq. christine.h.black@usdoj.gov; (c) counsel to the Pre-Petition Lender,

Blank Rome LLP, 444 W. Lake Street, Suite 1650, Chicago, IL 60606 (Attn: Kenneth J. Ottaviano,

Esq. and Paige B. Tinkham), KOttaviano@blankrome.com and PTinkham@blankrome.com; (d)

counsel to the Lender, Bodner Law PLLC, 40 Cutler Mill Road, #301, Great Neck, NY 11021

(Attn: Jonathan S. Bodner, Esq.), jbodner@bodnerlawpllc.com; (e) counsel to the Union, Levy

Ratner, P.C., 80 Eighth Avenue, 8th Floor, New York, NY 10011 (Attn: Suzanne Hepner, Esq.)




18060377.3                                      15
       Case 8-19-76260-ast     Doc 80     Filed 09/27/19    Entered 09/27/19 16:02:51




shepner@levyratner.com; and, if applicable, (f) counsel to any statutory committees appointed in

these Chapter 11 Cases.




18060377.3                                    16
       Case 8-19-76260-ast   Doc 80   Filed 09/27/19   Entered 09/27/19 16:02:51




                                      Exhibit A

                                      (Budget)




18060377.3                               17
